DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to RCE filed on 2/24/2021
Claims 1-5, 7-20 are subject to examination.  Claim 6 is cancelled.
This amendment and applicant’s arguments have fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuler et al. U.S. Patent Publication # 2009/0325642 (hereinafter Schuler) in view Koide et al. U.S. Patent Publication # 2008/0250096 (hereinafter Koide) further in view of Chhabra et al. U.S. Patent # 8,094,597 (hereinafter Chhabra)
With respect to claim 1, Schuler teaches a method comprising: 
establishing, at a second device (Fig. 5 element 510), a connection to a first device (Fig. 5 element 110) through an external network (Fig. 5 element 580)(Paragraph 35-36); detecting, through the first device (Fig. 5 element 110) at least one device (Fig. 5 element 310,320,330,340,350) connected to the first device through a second network (Fig. 5 element 360) which uses different protocol from the external network (Paragraph 27, 29, 36-38) wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 
selecting, at the second device, from among the detected at least one device (Fig. 5 element 530,520,540,550,560), a third device (Fig. 5 element 530,520,540,550,560) connected to the first device (Fig. 5 element 110) through the network, and not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network); 
selecting, at the second device, a function of the third device (Paragraph 38); and transmitting, at the second device, a request (i.e. UPNP protocol request) to the third device through the first device (Paragraph 29), wherein the request requests that the third device perform the selected function of the third device (Paragraph 37-38)
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device performed the selected function on the third device”.
Koide teaches transmitting at the second device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) to the third device (i.e. digital camera)  through the first device (i.e. T.V. element 41) (Paragraph 69, 71-72), wherein the request requests that the third device perform the selected function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  
Chhabra teaches establishing at a second device (Fig. 1 element 104), a connection to a first device (Fig. 1 element 105) through an external network (i.e. WLAN network)(column 4 lines 13-24); detecting through the first device at least one device (Fig. 1 element 108 which is a headset) connected to the first device (Fig. 1 element 105) through a Bluetooth network (i.e. Bluetooth) which uses different protocol (i.e. 802.11 WLAN) from the external network (column 4 lines 24-56), wherein at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. headset is not capable of connected to WLAN/AP) (column 4 lines 24-56); a selecting from among the detected at least one device (i.e. headset Fig. 1 element 108), a third device(i.e. headset Fig. 1 element 108) connected to the first device (Fig. 1 element 105) through Bluetooth network and not capable of communicating with the external network to which the first device and the second device are connected  (i.e. headset is not capable of connected to WLAN/AP and mobile devices 104 and 105 are capable are connecting to WLAN/AP) (column 4 lines 24-56).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Chhabra teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least one device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
	With respect to claim 2, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches further comprising: receiving, at the second device, information about a function performance status (i.e. availability battery power or control commands other information including 
	With respect to claim 3, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches wherein the selected function is a predetermined function (Paragraph 37)
	With respect to claim 4, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches wherein the second device recommends the selection of the third device (Paragraph 31-32, 37-38).
	With respect to claim 5, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches wherein the third device is interworked with the second device through the first device (Paragraph 35, 37-38).
	With respect to claim 7, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches wherein the second device is wirelessly connected to the external device (Paragraph 36), the at least one device is wirelessly connected to the first device, and the first network complies with a wireless fidelity (Wi-Fi) method (Paragraph 36).
	With respect to claim 8, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches the first device is a relay device (Paragraph 28-29, 35)
	With respect to claim 9, Schuler, Koide and Chhabra teaches the method of claim 1, but Schuler further teaches further comprising: obtaining, at the second device, information about performable functions of the at least one device (Paragraph 29, 37-38)
	With respect to claim 10, Schuler teaches a method comprising: establishing, at a third device (Fig. 5 element 330,310,320,340,350), a connection with a first device (Fig. 5 element 110) through a second network (Fig. 5 element 360) (Paragraph 36-37) wherein the third device is detected, through the an external device at a second device (Fig. 5 element 510) connected to the first device through a first network (Fig. 5 element 580/570) which uses different protocol from the second network (Paragraph 27, 
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device perform a function of the third device”.
Koide teaches receiving at the third device (i.e. digital camera), a request (i.e. discovery request) from the second device (i.e. T.V. element 41) through the first device  (i.e. access point) (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73); performing at the third device, the function of the third device in response to the request from the second device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network) (paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  
Chhabra teaches establishing at a third device (Fig. 1 element 108 which is a headset), a connection to a first device (Fig. 1 element 105) through an Bluetooth network (i.e. Bluetooth)(column 4 lines 24-56), wherein the third device is detected, through the first device at a second device (Fig. 1 elemet 104) connected to the first device through an external network (i.e. WLAN network) which uses a different protocol from the Bluetooth network (column 4 lines 24-56), wherein the third device is not capable of communicating with the external network to which the first device and the second device are connected  (i.e. headset is not capable of connected to WLAN/AP and mobile devices 104 and 105 are capable are connecting to WLAN/AP) (column 4 lines 24-56).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Chhabra teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least third device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
With respect to claim 11, Schuler teaches a method comprising: establishing, at a first device (Fig. 5 element 110), a connection with a second device (Fig. 5 element 510) through an external network (Fig. 5 element 580) and a connection with at least one device (Fig. 5 element 530, 520, 540, 550, 560) through a second network (Fig. 5 element 570)which uses different protocol from the external network (Paragraph 27, 29, 36-37) wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network); and relaying, at the first device, a request from the 
Although Schuler teaches relaying a request from the second device to the third device, Scheduler does not explicitly state “wherein the request requests that the third device perform a function of the third device”.
Koide teaches relaying at the first device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) from the second device (i.e. T.V. element 41) to a third device   (i.e. digital camera) which is selected from among the at least one device by the second device (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  

	With respect to claim 12, Schuler, Koide and Chhabra teaches a non-transitory computer-readable medium comprising instructions which, when a computer program is executed by an electronic device, cause the electronic device to carry out the method of claim 1 (same as rejection of claim 1)
	With respect to claim 13, Schuler, Koide and Chhabra teaches non-transitory computer-readable medium comprising instructions which, when a computer program is executed by an electronic device, cause the electronic device to carry out the method of claim 10 (same as rejection of claim 10)
	With respect to claim 14, Schuler, Koide and Chhabra teaches a non-transitory computer-readable medium comprising instructions which, when a computer program is executed by an electronic device, cause the electronic device to carry out the method of claim 11 (same as rejection of claim 11)

selecting, at the second device, from among the detected at least one device (Fig. 5 element 530,520,540,550,560), a third device (Fig. 5 element 530,520,540,550,560) connected to the first device (Fig. 5 element 110) through the network, and not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network); 
 select, at the second device, a function of the third device (Paragraph 38); and transmit, at the second device, a request to the third device through the first device (Paragraph 29), wherein the request requests that the third device perform the function of the third device (Paragraph 37-38).
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device performed the selected function on the third device”.
Koide teaches transmitting at the second device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) to the third device (i.e. digital camera)  through the first device (i.e. T.V. element 41) (Paragraph 69, 71-72), wherein the request requests that the third device perform the selected function of the third device (i.e. based on the image file browsing instruction received at the 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  
Chhabra teaches establishing at a second device (Fig. 1 element 104), a connection to a first device (Fig. 1 element 105) through an external network (i.e. WLAN network)(column 4 lines 13-24); detecting through the first device at least one device (Fig. 1 element 108 which is a headset) connected to the first device (Fig. 1 element 105) through a Bluetooth network (i.e. Bluetooth) which uses different protocol (i.e. 802.11 WLAN) from the external network (column 4 lines 24-56), wherein at least one device is not capable of communicating with the external network to which the first device and the second device re connected(i.e. headset is not capable of connected to WLAN/AP and mobile phones are connected to the network WLAN/AP) (column 4 lines 24-56).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Chhabra teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least one device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
	With respect to claim 16, Schuler teaches a third device comprising: at least one processor configured to execute instructions to: establish, at the third device (Fig. 5 element 330,310,320,340,350), 
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device perform a function of the third device”.
Koide teaches receiving at the third device (i.e. digital camera), a request (i.e. discovery request) from the second device (i.e. T.V. element 41) through the first device  (i.e. access point) (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73); performing at the third device, the function of the third device in response to the request from the second device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network) (paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  
Chhabra teaches establishing at a third device (Fig. 1 element 108 which is a headset), a connection to a first device (Fig. 1 element 105) through an Bluetooth network (i.e. Bluetooth)(column 4 lines 24-56), wherein the third device is detected, through the first device at a second device (Fig. 1 element 104) connected to the first device through an external network (i.e. WLAN network) which uses a different protocol from the Bluetooth network (column 4 lines 24-56), wherein the third device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. headset is not capable of connected to WLAN/AP and mobile phones are connected to the network WLAN/AP) (column 4 lines 24-56).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Chhabra teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least third device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
	With respect to claim 17, Schuler teaches a first device comprising: at least one processor configured to execute instructions to: establish, at the first device(Fig. 5 element 110), a connection with a second device (Fig. 5 element 510) through an external network (Fig. 5 element 580) and a connection with at least one device (Fig. 5 element 530, 520, 540, 550, 560) through a second network (Fig. 5 element 570) which uses different protocol from the external network (Paragraph 36-37) wherein the at least one device is not capable of communicating with the external network to which the first device and the second 
and relaying, at the first device, a request from the second device to a third device which is connected to the first device through the network (Paragraph 37-38), is not capable of communicating with the external network to which the first and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network) (Paragraph 37-38) is selected from among the at least one device by the second device Paragraph 29, 37-39) wherein the request requests that the third device perform a function of the third device (Paragraph 37-38)
Although Schuler teaches relaying a request from the second device to the third device, Scheduler does not explicitly state “wherein the request requests that the third device perform a function of the third device”.
Koide teaches relaying at the first device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) from the second device (i.e. T.V. element 41) to a third device   (i.e. digital camera) which is selected from among the at least one device by the second device (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network.  
Chhabra teaches establishing at a first device (Fig. 1 element 105) a connection with a second device (Fig. 1 element 104) through an external network (i.e. WLAN network) (column 4 lines 14-24) and a connection with at least one device through a Bluetooth network (i.e. Bluetooth)(column 4 lines 24-56), which uses a different protocol from the external network (column 4 lines 24-56), wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. headset is not capable of connected to WLAN/AP) (column 4 lines 24-56) a selecting from among the detected at least one device (i.e. headset Fig. 1 element 108), a third device(i.e. headset Fig. 1 element 108) connected to the first device (Fig. 1 element 105) through Bluetooth network and not capable of communicating with the external network to which the first device and the second device are connected  (i.e. headset is not capable of connected to WLAN/AP and mobile phones are connected to the network WLAN/AP) (column 4 lines 24-56).   It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Chhabra teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least third device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
	With respect to claim 18, Schuler, Koide and Chhabra teaches the second device of claim 15, further comprising: at least one memory storing the instructions (same as rejection of claim 15)
	With respect to claim 19, Schuler, Koide and Chhabra teaches the second device of claim 16, further comprising: at least one memory storing the instructions (same as rejection of claim 16)


Claims 1-5, 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuler et al. U.S. Patent Publication # 2009/0325642 (hereinafter Schuler) in view Koide et al. U.S. Patent Publication # 2008/0250096 (hereinafter Koide) further in view of Bigioi et al. U.S. Patent Publication # 2006/0288071 (hereinafter Bigio) 

With respect to claim 1, Schuler teaches a method comprising: 
establishing, at a second device (Fig. 5 element 510), a connection to a first device (Fig. 5 element 110) through an external network (Fig. 5 element 580)(Paragraph 35-36); detecting, through the first device (Fig. 5 element 110) at least one device (Fig. 5 element 310,320,330,340,350) connected to the first device through a second network (Fig. 5 element 360) which uses different protocol from the external network (Paragraph 27, 29, 36-38) wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network);
 selecting, at the second device, from among the detected at least one device (Fig. 5 element 530,520,540,550,560), a third device (Fig. 5 element 530,520,540,550,560) connected to the first device (Fig. 5 element 110) through the network, and not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network); selecting, at the second device, a function of the third device (Paragraph 38); and transmitting, at the second device, a request (i.e. UPNP protocol request) to 
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device performed the selected function on the third device”.
Koide teaches transmitting at the second device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) to the third device (i.e. digital camera)  through the first device (i.e. T.V. element 41) (Paragraph 69, 71-72), wherein the request requests that the third device perform the selected function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network, and wherein at least one device and third device is not capable of communicating with the external network to which the first device and the second device are connected 
Bigioi teaches establishing at a second device (Fig. 5a element 520 ), a connection to a first device (Fig. 5a element 522) through an external network (i.e. PTP/IP network)(Paragraph 74); detecting through the first device, at least one device (Fig. 5a element 528 camera phone or Fig. 5a element 530 which is a digital camera) connected to the first device (Fig. 5a element 522) through a Bluetooth network (i.e. Bluetooth) which uses different protocol (i.e. IP network) from the external network (Paragraph 75), 
	With respect to claim 2, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches further comprising: receiving, at the second device, information about a function performance status (i.e. availability battery power or control commands other information including display) of the third device from the first device (Paragraph 30, 36-38); and displaying, at the second device, the function performance status of the third device (Paragraph 29, 37-38)
	With respect to claim 3, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches wherein the selected function is a predetermined function (Paragraph 37)

	With respect to claim 5, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches wherein the third device is interworked with the second device through the first device (Paragraph 35, 37-38).
	With respect to claim 7, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches wherein the second device is wirelessly connected to the external device (Paragraph 36), the at least one device is wirelessly connected to the first device, and the first network complies with a wireless fidelity (Wi-Fi) method (Paragraph 36).
	With respect to claim 8, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches the first device is a relay device (Paragraph 28-29, 35)
	With respect to claim 9, Schuler, Koide and Bigioi teaches the method of claim 1, but Schuler further teaches further comprising: obtaining, at the second device, information about performable functions of the at least one device (Paragraph 29, 37-38)
	With respect to claim 10, Schuler teaches a method comprising: establishing, at a third device (Fig. 5 element 330,310,320,340,350), a connection with a first device (Fig. 5 element 110) through a second network (Fig. 5 element 360) (Paragraph 36-37) wherein the third device is detected, through the an external device at a second device (Fig. 5 element 510) connected to the first device through a first network (Fig. 5 element 580/570) which uses different protocol from the second network (Paragraph 27, 29, 35-36) wherein the third device (Fig. 5 element 530,520,540,550,560) is  not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate/connect with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network (Fig. 5 element 580));  
Although Schuler teaches request to the third device, Schuler does not explicitly state “request requests that the third device perform a function of the third device”.
Koide teaches receiving at the third device (i.e. digital camera), a request (i.e. discovery request) from the second device (i.e. T.V. element 41) through the first device  (i.e. access point) (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73); performing at the third device, the function of the third device in response to the request from the second device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network) (paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network, and wherein  third device is not capable of communicating with the external network to which the first device and the second device are connected 

It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Bigioi’s teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least one device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
With respect to claim 11, Schuler teaches a method comprising: establishing, at a first device (Fig. 5 element 110), a connection with a second device (Fig. 5 element 510) through an external network (Fig. 5 element 580) and a connection with at least one device (Fig. 5 element 530, 520, 540, 550, 560) through a second network (Fig. 5 element 570)which uses different protocol from the external network (Paragraph 27, 29, 36-37) wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network); and 

Although Schuler teaches relaying a request from the second device to the third device, Scheduler does not explicitly state “wherein the request requests that the third device perform a function of the third device”.
Koide teaches relaying at the first device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) from the second device (i.e. T.V. element 41) to a third device   (i.e. digital camera) which is selected from among the at least one device by the second device (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).

Bigioi teaches establishing at a first device (Fig. 5a element 522) a connection with a second device (Fig. 5a element 520) through an external network (i.e. PTP/IP) (Paragraph 72, 74-75) and a connection with at least one device (Fig. 5a element 528 camera phone or Fig. 5a element 530 which is a digital camera), through a Bluetooth network (i.e. Bluetooth)(Paragraph 72, 74-75), which uses a different protocol  from the external network (Paragraph 74-75), wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected  (i.e. camera phone/digital camera/UI appliance not capable of connected to the external network ) (Paragraph 74-75, 87) relaying, a request (i.e. functionality of image processing on the printer device)from the second device (i.e. Fig. 5a element 520) to a third device (Fig. 5a element 528 camera phone or element 530 digital camera or element 502 “UI appliance”) which is connected to the first device (Fig. 5a element 522) through the Bluetooth network (i.e. PTP/Bluetooth), is not capable of communicating with the external network to which the first device and the second device are connected (i.e. digital camera/UI appliance not capable of connected to the external network ) (Paragraph 74-75, 87) .  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Bigioi teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least third device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  

	With respect to claim 13, Schuler, Koide and Bigioi teaches non-transitory computer-readable medium comprising instructions which, when a computer program is executed by an electronic device, cause the electronic device to carry out the method of claim 10 (same as rejection of claim 10)
	With respect to claim 14, Schuler, Koide and Bigioi teaches a non-transitory computer-readable medium comprising instructions which, when a computer program is executed by an electronic device, cause the electronic device to carry out the method of claim 11 (same as rejection of claim 11)
With respect to claim 15, Schuler teaches a second device comprising: at least one processor configured to execute instructions to: establish, at the second device(Fig. 5 element 510), a connection to a first device (Fig. 5 element 110) through an external network (Fig. 5 element 580)(Paragraph 35-36);detect, through the first device connected to the first device through a second network (Fig. 5 element 360) which uses a  different protocol from the external network (Paragraph 27, 29, 36-38) wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network);
selecting, at the second device, from among the detected at least one device (Fig. 5 element 530,520,540,550,560), a third device (Fig. 5 element 530,520,540,550,560) connected to the first device (Fig. 5 element 110) through the network, and not capable of communicating with the external network to which the first device and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network);  select, at the second device, a function of the third 
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device performed the selected function on the third device”.
Koide teaches transmitting at the second device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) to the third device (i.e. digital camera)  through the first device (i.e. T.V. element 41) (Paragraph 69, 71-72), wherein the request requests that the third device perform the selected function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network, and wherein at least one device and third device is not capable of communicating with the external network to which the first device and the second device are connected 
Bigioi teaches establishing at a second device (Fig. 5a element 520 ), a connection to a first device (Fig. 5a element 522) through an external network (i.e. PTP/IP network)(Paragraph 74); detecting through the first device, at least one device (Fig. 5a element 528 camera phone or Fig. 5a element 530 which is a digital camera) connected to the first device (Fig. 5a element 522) through a Bluetooth network (i.e. 
	With respect to claim 16, Schuler teaches a third device comprising: at least one processor configured to execute instructions to: establish, at the third device (Fig. 5 element 330,310,320,340,350), a connection with a first device (Fig. 5 element 110) through a second network (Fig. 5 element 360) (Paragraph 36-37) wherein the third device is detected, through the first device, at a second device (Fig. 5 element 510) connected to the first device through an external network (Fig. 5 element 580/570) which uses different protocol from the second network (Paragraph 35-36) wherein the third device (Fig. 5 element 530,520,540,550,560) is  not capable of communicating with the external network to which the 
Although Schuler teaches request to the third device, Scheduler does not explicitly state “request requests that the third device perform a function of the third device”.
Koide teaches receiving at the third device (i.e. digital camera), a request (i.e. discovery request) from the second device (i.e. T.V. element 41) through the first device  (i.e. access point) (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73); performing at the third device, the function of the third device in response to the request from the second device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network) (paragraph 72-73).    It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its attribute information, this way, the user operates the first television to control the digital camera to transmit image files in the storage medium of the digital camera to the first television via the network (Paragraph 74-75).

Bigioi teaches establishing at a third device (Fig. 5a element 528 camera phone or Fig. 5a element 530 which is a digital camera), a connection to a first device (Fig. 5a element 522) through a Bluetooth network (i.e. Bluetooth)(Paragraph 74) wherein the third device is detected through the first device (Fig. 5a element 522), at a second device (Fig. 5a element 520) connected to the first device through an external network (i.e. PTP/IP)(Paragraph 72-73) which uses a different protocol (i.e. PTP/IP) from the Bluetooth network (i.e. Bluetooth), wherein the third device (i.e. digital camera or camera phone) is not capable of communicating with the external network to which the first device and the second device are connected  (i.e. camera phone/digital camera/UI appliance not capable of connected to the external network ) (Paragraph 74-75, 87). Examiner would like to point out that, the claim language does not distinguish if the at least one device is different the third device.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Bigioi’s teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least one device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device.  
	With respect to claim 17, Schuler teaches a first device comprising: at least one processor configured to execute instructions to: establish, at the first device(Fig. 5 element 110), a connection with a second device (Fig. 5 element 510) through an external network (Fig. 5 element 580) and a connection with at least one device (Fig. 5 element 530, 520, 540, 550, 560) through a second network (Fig. 5 element 570) which uses different protocol from the external network (Paragraph 36-37) wherein the at least one 
relaying, at the first device, a request from the second device to a third device which is connected to the first device through the network (Paragraph 37-38), is not capable of communicating with the external network to which the first and the second device are connected (i.e. mobile phones 110 and 510 can communicate with external network but third device/at least one device (Fig. 5 element 530, 520, 540, 550, 560) cannot connect to the outside network) (Paragraph 37-38) is selected from among the at least one device by the second device (Paragraph 29, 37-39) wherein the request requests that the third device perform a function of the third device (Paragraph 37-38)
Although Schuler teaches relaying a request from the second device to the third device, Scheduler does not explicitly state “wherein the request requests that the third device perform a function of the third device”.
Koide teaches relaying at the first device (i.e. access point) a request (i.e. discovery request as well as image file browsing instruction) from the second device (i.e. T.V. element 41) to a third device   (i.e. digital camera) which is selected from among the at least one device by the second device (Paragraph 69, 71-72), wherein the request requests that the third device perform a function of the third device (i.e. based on the image file browsing instruction received at the wireless communication unit in the digital camera, the wireless communication unit of the camera transmits the image files to the first television via the network (i.e. access point) (Paragraph 72-73).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Koide’s teaching in Schuler’s teaching to come up with having request requesting that the third device perform the selected function of the third device.  The motivation for doing so would be display image data captured by the digital camera and its 
Schuler and Koide does not explicitly states that a second network is “Bluetooth” network and the at least one device and third device is not capable of communicating with the external network to which the first device and the second device are connected.
Bigioi teaches establishing at a first device (Fig. 5a element 522) a connection with a second device (Fig. 5a element 520) through an external network (i.e. PTP/IP) (Paragraph 72, 74-75) and a connection with at least one device (Fig. 5a element 528 camera phone or Fig. 5a element 530 which is a digital camera), through a Bluetooth network (i.e. Bluetooth)(Paragraph 72, 74-75), which uses a different protocol  from the external network (Paragraph 74-75), wherein the at least one device is not capable of communicating with the external network to which the first device and the second device are connected  (i.e. camera phone/digital camera/UI appliance not capable of connected to the external network ) (Paragraph 74-75, 87) relaying, a request (i.e. functionality of image processing on the printer device)from the second device (i.e. Fig. 5a element 520) to a third device (Fig. 5a element 528 camera phone or element 530 digital camera or element 502 “UI appliance”) which is connected to the first device (Fig. 5a element 522) through the Bluetooth network (i.e. PTP/Bluetooth), is not capable of communicating with the external network to which the first device and the second device are connected (i.e. digital camera/UI appliance not capable of connected to the external network ) (Paragraph 74-75, 87) .  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Bigioi teaching in Schuler and Koide’s teaching to come up with having second network being Bluetooth network and at least third device is not capable of communicating to external network.  The motivation for doing so would be to use Bluetooth capable device to be connected to a device which is capable to 
	With respect to claim 18, Schuler, Koide and Bigioi teaches the second device of claim 15, further comprising: at least one memory storing the instructions (same as rejection of claim 15)
	With respect to claim 19, Schuler, Koide and Bigioi teaches the second device of claim 16, further comprising: at least one memory storing the instructions (same as rejection of claim 16)
	With respect to claim 20, Schuler, Koide and Bigioi teaches the second device of claim 17, further comprising: at least one memory storing the instructions (same as rejection of claim 17)
Response to Arguments
Applicant’s arguments with respect to Chhabra reference with respect to limitation “detecting through the first device at least one device connected to the first device through a Bluetooth network which uses a different protocol from the external network, wherein at least one device is not capable of communicating with the external network to which the first device and the second device are connected” has been considered but deemed non-persuasive.
First, Examiner would like to point out that at least one device and the third device are same devices.  Second, the claim language does not explicitly define external network as Internet, or another private network/local area network.  
Examiner respectfully would like to point out that in Paragraph 27, 29, 36-38, Schuler teaches establishing, at a second device (Fig. 5 element 510), a connection to a first device (Fig. 5 element 110) through an external network (Fig. 5 element 580)(Paragraph 35-36).  In Paragraph 36-38, Schuler teaches detecting, through the first device (Fig. 5 element 110) at least one device (Fig. 5 element 310,320,330,340,350) connected to the first device through a second network (Fig. 5 element 360) which uses different protocol (i.e. another network from the external network (i.e. cellular or wireless network or WiMAX)(Paragraph 27, 29, 36-38) wherein the at least one device is not capable of communicating with 
Furthermore, Examiner respectfully disagrees with the applicant because in Fig. 1 and column 4 lines 13-24, Chhabra teaches establishing at a second device (Fig. 1 element 104), a connection to a first device (Fig. 1 element 105) through an external network (i.e. WLAN network)(column 4 lines 13-24); detecting through the first device at least one device (Fig. 1 element 108 which is a headset) connected to the first device (Fig. 1 element 105) through a Bluetooth network (i.e. Bluetooth) which uses different protocol (i.e. 802.11 WLAN) from the external network (column 4 lines 24-56), wherein at least one device is not capable of communicating with the external network to which the first device and the second device are connected (i.e. headset is not capable of connected to WLAN/AP) (column 4 lines 24-56); a selecting from among the detected at least one device (i.e. headset Fig. 1 element 108), a third device(i.e. headset Fig. 1 element 108) connected to the first device (Fig. 1 element 105) through Bluetooth network and not capable of communicating with the external network to which the first device and the second device are connected  (i.e. headset is not capable of connected to WLAN/AP and mobile devices 104 and 105 are capable are connecting to WLAN/AP) (column 4 lines 24-56).  Examiner would like to point out that at least one device and the third device are same devices.  Therefore, the third device which is the headset 
B).  Applicant states Chhabra and Schuler would have at the time of the present invention been understood by one of ordinary skill in the art to teach away from any combination of Chhabra and Schuler and applicants respectfully submit that combining Chhabra and Schuler is only achieved by using benefit of impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant states that in Schuler two mobile computing devices communicate with each other according to IEEE 802.11 such as WiFi, each mobile computing device communicate with its local device using uPNP protocol which uses a network protocol.  
First Examiner would like to point out that as known in the art, UPnP can not only include/support Wi-Fi, but it can also includes Bluetooth.  With respect to Schuler, Schuler does teaches “two mobile computing devices communicate with each other according to IEEE 802.11 such as Wi-Fi, each mobile computing device communicate with its local device using UPNP protocol which uses a network protocol”.  Examiner would like to point out that Chhabra teaches mobile device (Fig. 1 element 105) which is functionally equivalent to first device is connected to the third device or at least one device using Bluetooth.  Therefore, it would be obvious to one of ordinary skill in the art to use Bluetooth connection mentioned in Chhabra and apply Bluetooth to the UPnP connection mentioned in Schuler’s reference.  
Moreover, Schuler does not criticize, discredit, or other wise discourage the usage of “using UPnP protocol such as Wi-Fi or Bluetooth”. Scc MPEP 2141.02 (VI) and In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) [However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."].
Therefore, it would be obvious to one of ordinary skill in the art to use Bluetooth connection mentioned in Chhabra and apply Bluetooth to the UPnP connection mentioned in Schuler’s reference.  One of ordinary skill in the art would be motivated to use Bluetooth capable device to be connected to a device which is capable to connecting to the Internet, therefore, Bluetooth capable device can be used in conjunction with Internet connected device, thereby, Bluetooth capable device can be connected to Internet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Ellis et al. U.S. Patent Publication # 2004/0040023 which teaches remotely installing software from a third device to a first device using identification information on a second device.
	B).  Lu et al. U.S.  Patent Publication # 2008/0232810 which teaches transmission of Bluetooth module defined by serial port profile sot that it can communicate with other Bluetooth enabled electronic device for Bluetooth wireless transmission while passing data


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453